Name: Regulation (EEC) No 1087/69 of the Commission of 11 June 1969 on communications from Member States concerning sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 237 12.6.69 Official Journal of the European Communities No L 140/15 REGULATION (EEC) No 1087/69 OF THE COMMISSION of 11 June 1969 on communications from Member States concerning sugar measures provided for under that Title and in the following Regulations are particularly relevant in this connection : Council Regulation No 1027/67/EEC7 of 21 December 1967 on the fixing of basic quotas for sugar, Council Regulation (EEC) No 206/688 of 20 February 1968 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet. Council Regulation (EEC) No 1898/68 ® of 26 November 1968 introducing measures to deal with basic quotas for sugar in the event of undertakings being merged or transferred and of factories being transferred or leased, and Commission Regulation (EEC) No 142/6910 of 25 January 1969 laying down certain detailed rules for the application of the quota system for sugar ; Whereas sugar manufacturers must be given an assurance that information pertaining to individual factories or undertakings will be treated as confidential ; Whereas the period of validity of this Regulation should be limited until sufficient experience can be gained in the application of the system set out therein ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard tc- the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as amended by Regulation (EEC) No 2100/68 ,2 and in particular Article 38 thereof; Whereas Article 38 of Regulation No 1009/67/EEC provides that Member States and the Commission shall communicate to each other the information necessary for implementing that Regulation ; Whereas, for the purpose of calculating the amount of the levy provided for under the arrangements to offset storage costs, an estimate of the balance under those arrangements for the preceding marketing year has proved necessary ; whereas Member States must therefore supply all. information relating to the implementation of these arrangements and, in particular, information relating to Council Regulation (EEC) No 750/683 of 18 June 1968 laying down general rules for offsetting storage costs for sugar, as amended by Regulation (EEC) No 297/69 ,4 and to Commission Regulation (EEC) No 774/685 of 24 June 1968 laying down detailed rules for arrangements to offset storage costs for sugar, as amended by Regulation (EEC) No 389/696 ; Whereas, if the effectiveness of the quota arrangements introduced under Title III of Regulation No 1009/67/EEC is to be assessed, all relevant information must be available : whereas the HAS ADOPTED THIS REGULATION : Article 1 Member States shall notify the Commission : 1 . of the approvals referred to in Article 2 ( 1 ) of Regulation (EEC) No 750/68 ; 7 OJ No 313 , 22.12.1967, p. 2 . 1 OJ No 308 , 18.12.19S7, p . 1 . 2 OJ No L 309, 24.12.196S , p . 4 . 3 OJ No L 137, 21.6.1968 , p . 4. 4 OJ No L 42 , 19.2.1969 , p . 2 . 5 OJ No L 142, 25.6.196S , p. 6 . 6 OJ No L 51 , 1.3.1969 , p . 32. 8 OJ No L 47, 23.2.1968 , p. 1 . 9 OJ No L 289, 29.11.1968 , p . 2 . lu OJ No L 20 , 27.1.1969, p . 1 . 238 Official Journal of the European Communities Article 32 . of the approvals referred to in Article 3 (1 ) of Regulation (EEC) No 750/68 ; 3 . before the fifth of each month, of the quantities of sugars and syrups eligible for reimbursement of storage costs during the second month preceding the month in which the notification is made with an indication of estimated reimbursements on those quantities ; 4 . at the same time as the information referred to under 3 , of the quantities of sugars and syrups marketed during the second month preceding the month in which the notification is made, produced within the maximum quotas and subject to storage costs levy, and of estimated total levies to be charged on those quantities ; 5 . before 15 October of each year, of total reimbursements paid in respect of sugars and syrups during the preceding marketing year; 6 . at the same time as the information referred to under 5 , of total levies charged during the preceding marketing year under arrangements to offset storage costs . Member States shall notify the Commission : 1 . before 1 July 1969, of the average annual production of each factory or undertaking during the 1961/62 to 1965/66 marketing years and the basic quotas fixed pursuant to Regulation No 1027/67/EEC; 2 . before 1 June of each marketing year, of any adjustment made to basic quotas pursuant to Article 4 of Regulation No 1027/67/EEC; 3 . at the same time as the information referred to under 1 , of the measures taken to protect the interest of beet and cane growers where the Member State concerned has fixed the basic quotas by undertaking; 4. within a period of thirty days after such measures come into effect , of any measures to deal with basic quotas adopted pursuant to Regulation (EEC) No 1898/68, giving all relevant details, and of measures taken to protect the interests of beet and cane growers in the production areas concerned ; 5 . before 1 March of each year for each factory or undertaking situaced on their territory, of the provisional sugar production figures for the current marketing year to be determined pursuant to Article 2 ( 1 ) of Regulation (EEC) No 142/69 ; however, for the French departments of Guadeloupe and Martinique, 1 June shall be substituted for that date ; 6 . before 15 October of each year for each factory or undertaking situated on their territory, of the definitive sugar production figures for the preceding marketing year to be determined pursuant to Article 2 (2) of Regulation (EEC) No 142/69 ; 7 . within a period of thirty days after the dates referred to in Article 5 ( 1 ) and (2) of Regulation (EEC) No 142/69, of total levies charged on the sugar manufacturers in question . Article 2 Member States in which the provisions of Article 30 of Regulation No 1009/67/EEC are applied shall notify the Commission : 1 . before 15 June for the following marketing year and for each factory or undertaking, of the quantities of beet referred to in the first indent of the second subparagraph of Article 30 ( 1 ) of Regulation No 1009/67/EEC and the sugar content on which contracts were based, together with the corresponding yield expected, referred to in the second indent of that subparagraph; 2 . before 15 February for the current marketing year and for each factory or undertaking, of the quantities of sugar carried forward pursuant to Article 32 of Regulation No 1009/67/EEC; however, for Lhe French departments of Guadeloupe and Martinique, 15 May shall be substituted for that date ; 3 . within a period of thirty days of a decision to this effect being taken, of any adjustment made pursuant to Article 2 (3 ) of Regulation (EEC) No 142/69 ; 4 . before 1 January of each year for the preceding marketing year, of total reimbursements received by sugar manufacturers from beet or cane sellers and communicated to the Member State pursuant to Article 27 (4) of Regulation No 1009/67/EEC. Article 4 1 . Before 1 June of each marketing year Member States shall forward to the Commission all inter-trade agreements and standard contracts referred to in Regulation (EEC) No 206/68 which are valid for the following marketing year. 2 . Before 1 August for the department of Reunion and before 1 January for the departments of Guadeloupe and Martinique, France shall forward to Official Journal of the European Communities 239 the Commission all inter-trade agreements referred to in Article 7 ( 1 ) of Regulation No 1009/67/EEC and, where appropriate, all standard contracts which are valid in those departments for the current marketing year. 2 . Where the use of a code number means that the information communicated in accordance with the procedure laid down in paragraph 1 is inadequate, the Member States concerned shall indicate the name and address of any factory or undertaking requested by the Commission . Requests for information, indicating the reasons therefor, and the replies thereto shall be submitted in writing. Article S Article 7 Before 1 July 1969 Member States shall communicate to the Commission : 1 . the information referred to in Article 1 (3 ) and (4) for the months from July 1968 to April 1969 ; 2 . the information referred to in Articles 2 ( 1 ) and (2), 3 (2 ) and the first sentence of Article 3 (5 ), and Article 4 ( 1 ] for the 1968/69 marketing year ; 3 . the information referred to in Article 3 (4) and (7 ) for the period from 1 July 1968 to 31 May 1969 . Information communicated pursuant to this Regulation is solely for the internal use of the Commission . Only ihose persons who, within the Commission, are responsible for the sugar market may have access to information relating to an individual factory or undertaking. Such information may not be disclosed to third parties . Article 6 Article 81 . The information required by this Regulation which relates to individual factories or undertakings may be communicated by Member States without indicating the name and address of the factory or undertaking concerned. In such cases Member States shall use code numbers . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply until 30 June 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done a ; Brussels, 11 June 1969 . For the Commission The President Jean REY